Citation Nr: 0727195	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  06-06 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a bilateral shoulder 
disorder.

3. Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from October 1970 to July 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the above claims.

The Board notes that this matter had previously been before 
the RO in March 1993, but a decision had been deferred 
pending additional development. A final decision had never 
been rendered by the RO, thus the issues will be addressed by 
the Board on the merits.

In June 2006, the veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided while 
at the RO. A transcript of the hearing has been associated 
with the veteran's claims file.

The issues of service connection for a bilateral shoulder and 
right knee disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hypertension has not been shown to have been incurred in or 
aggravated by service, nor was it manifested to a compensable 
degree within any relevant presumptive period.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
hypertension have not been met. 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000 (VCAA); 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

In this case, VA's duties have been fulfilled. VA must notify 
the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his service connection claim. The RO sent the 
veteran notice by letters dated in August 2004, September 
2004, and May 2005 in which he was informed of what was 
required to substantiate his claim and of his and VA's 
respective duties, i.e., that VA would attempt to get any 
additional records that he identified as being helpful to his 
claim. He was also asked to submit evidence and/or 
information, which would include that in his possession, to 
the RO.

Since the veteran's claims for service connection were denied 
by the RO and are also being denied by the Board, as 
discussed herein, there is no potential effective date or 
disability rating issue that would warrant additional notice 
as to the issue. See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in the issue that 
the Board is presently deciding. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby). There is no indication that the 
outcome of the case has been affected, and the veteran has 
been provided a meaningful opportunity to participate 
effectively in the processing of his claim. The content of 
the subsequent notice provided to the veteran fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d). The 
veteran's relevant service, VA and private medical treatment 
records have been obtained, as discussed below. There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). The veteran was 
afforded a VA examination in December 2004. This examination 
was thorough in nature, based upon a review of the veteran's 
entire claims file, and provided relevant findings that are 
deemed to be more than adequate. Under such circumstances, 
there is no duty to provide another examination or to obtain 
an additional medical opinion. Id.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible. Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2006). Service connection for 
cardiovascular-renal disease may be established based upon a 
legal "presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 U.S.C.A. § 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006). In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d) (2006).

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90. Dorland's Illustrated Medical 
Dictionary at 635 (26th ed. 1981). For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90. 38 C.F.R. § 4.104, Diagnostic Code 7101 (2006). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Review of the veteran's service medical records reveals that 
there is no diagnosis of hypertension made during his period 
of active service. Reports of medical examination dated in 
June 1981, June 1982, May 1988, May 1989, and April 1990 all 
show that upon clinical evaluation his heart and vascular 
system were normal. The associated reports of medical history 
of the same dates each show that the veteran indicated he had 
never had high or low blood pressure.

A treadmill stress test dated in December 1990 reveals that 
the veteran's baseline blood pressure was 110/76. Blood 
pressure readings during various stages of the test ranged 
from 134/94 to 170/110 and 180/100. The impression was chest 
pain with exercise and non-diagnostic study.

A service medical record dated in January 1991 shows that the 
veteran was found to have had a fixed infarction of the 
lateral wall of the left ventricle with minimal associated 
stress ischemia. His past medical history was said to be 
negative of any history of cardiac disease or hypertension. 
Physical examination revealed that his blood pressure was 
normal. He was referred for further cardiac evaluation.

A service medical record dated in May 1991 shows that the 
veteran was required to wear a halter monitor as a result of 
abnormal graded exercise test and thallium.

Service emergency care and treatment records dated in March 
1992 show that the veteran was treated for reported chest 
pain. Blood pressure was read at various stages to be 
156/100, 165/93, and 127/83. The assessment was atypical 
chest pain and elevated blood pressure.

A service emergency care and treatment record dated in May 
1992 shows that the veteran was treated for a right hand 
injury. His blood pressure was read to be 135/95. The 
assessment, in part, was questionable situational 
hypertension.

Subsequent to service, a VA examination report dated in 
December 2004 shows that the veteran's claims file, to 
include his service medical records, was reviewed in 
conjunction with conducting the examination. The examiner 
reiterated that during the veteran's period of active service 
between 1970 and 1992, there were only two occasions where he 
was found to have elevated blood pressure.  One was in 
February 1989 where he presented with back pain and his blood 
pressure was 157/103; and the other was in March 1992 when he 
presented with chest pain and his blood pressure was 156/100. 
Otherwise, the remainder of his blood pressure readings in 
service were within normal limits. There was no evidence of 
sustained elevated blood pressure readings nor of a diagnosis 
of hypertension during service. The veteran was currently 
being treated for elevated blood pressure with prescription 
medication. Physical examination revealed blood pressure 
readings of 142/74, 136/77, and 124/76. The diagnosis was 
systemic hypertension. The date of onset was unknown as the 
service medical record did not indicate any evidence of 
sustained elevated blood pressure or a diagnosis of or 
treatment for hypertension in service. There was also no 
mention of hypertension on the veteran's physical evaluation 
board or medical board proceedings.

A private medical record from G. R. Ripple, M.D., dated in 
August 2005, shows that in a consultation for sleep apnea the 
veteran was said to have a history of hypertension. His blood 
pressure was read to be 118/80. The assessment, in part, was 
well-controlled hypertension.

During the veteran's March 2007 Travel Board hearing, he 
asserted that he had been first diagnosed with hypertension 
during service between 1990 and 1991, and that he had been 
given medication for its control. He added that in 1994 or 
1995 he was advised to discontinue the use of his 
hypertension medication, but that approximately seven years 
later, he was again advised to take his medication. 

The evidence of record has failed to demonstrate that the 
veteran was ever diagnosed with hypertension during his 
period of active service. There is no evidence of the 
manifestation of high blood pressure to a compensable degree 
within one year following service. 

While there were two incidents of elevated blood pressure 
readings during the veteran's period of active service, these 
appear to have been associated with isolated incidents of 
reported back pain in February 1989 and chest pain in March 
1992. On each occasion, there was no diagnosis of 
hypertension and subsequent readings in service were within 
normal limits.

There is no evidence of a diagnosis of hypertension until the 
December 2004 VA examination report which indicated that the 
date of onset was unknown as the service medical record did 
not indicate any evidence of sustained elevated blood 
pressure or a diagnosis of or treatment for hypertension in 
service.  This was more than 12 years following the veteran's 
separation from service. Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000). Moreover, the veteran has not provided any competent 
medical evidence to rebut the December 2004 VA opinion 
against the claim or otherwise diminish its probative weight. 
See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Although the veteran currently has a diagnosis of 
hypertension which is well-controlled by medication, there is 
no evidence of a chronic disability during his period of 
active service, continuity of symptomatology after such 
period of active service, or medical evidence associating a 
current diagnosis to service. See Hickson, 12 Vet. App. at 
253.

The Board has considered the veteran's testimony in support 
of his claim that he has hypertension that is manifested as a 
result of his service. While he is certainly competent to 
describe the extent of his current symptomatology, there is 
no evidence that he possesses the requisite medical training 
or expertise necessary to render him competent to offer 
evidence on matters such as medical diagnosis or medical 
causation. Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for hypertension. Although the veteran is entitled 
to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim. See Gilbert, 1 Vet. App. at 
53. 


ORDER

Service connection for hypertension is denied.


REMAND

The veteran is seeking entitlement to service connection for 
a bilateral shoulder disorder and a right knee disorder. 
Because the evidence is not sufficiently developed to allow 
for comprehensive appellate review, the appeal will be 
remanded.

The veteran's service medical records reveal that in October 
1982, the veteran was treated for a several month history of 
left shoulder pain, and was diagnosed with left shoulder 
bursitis. In February 1985, he was treated for left neck and 
shoulder pain with spasm. In April 1990, he reported left 
shoulder pain and was assessed with a strain with muscle 
spasm. A May 1991 chronological record of medical care shows 
that the veteran was said to have right shoulder arthritis 
since a 1972 war injury. A May 1991 Medical Evaluation Board 
report shows that the veteran had a history of injuries in 
November 1972 which included bilateral shoulder pain, and 
that he further sustained damage to the right shoulder in an 
aircraft accident in August 1977. It was noted that possible 
surgical intervention of the shoulders was anticipated. A 
Medical Recommendation For Flying Duty dated in July 1991 
shows that the veteran had traumatic arthritis of the right 
shoulder.

Additionally, a chronological record of medical care dated in 
June 1992 shows that the veteran was treated for reported 
right knee pain following a fall down some stairs. He had 
described that his hip had given out resulting in the fall. 
The assessment was degenerative arthritis, strain, contusion, 
and questionable right lateral meniscus tear. X-rays revealed 
no apparent fracture.

During his March 2007 Travel Board hearing, the veteran 
reiterated that he injured both his shoulders and his right 
knee during an August 1977 helicopter crash and that he had 
sustained subsequent intermittent injuries to both joint 
areas. He added that he only takes pain medication for his 
current symptoms and that he was being treated by a private 
physician.

Subsequent to service, there is no medical evidence of record 
of treatment for either a bilateral shoulder disorder or for 
a right knee disorder. However, during the March 2007 Travel 
Board hearing, the veteran did indicate he had been treated 
for his symptoms by a private physician. The Board is unable 
to determine whether the veteran presently has a current 
bilateral shoulder or right knee disability within the 
meaning of applicable statute and regulation; and assuming 
that such disabilities exist, whether either was caused or 
aggravated by any incident of active service.

There is presently insufficient evidence upon which to 
evaluate the veteran's contentions. It is well-settled that 
the law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability - the first prong of a 
successful claim of service connection. In the absence of 
proof of a present disability, there is no valid claim 
presented. See Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). By 
"disability" is meant "an impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations." 38 C.F.R. § 4.1; see Davis 
v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [Citing 
with approval VA's definition of "disability" in 38 C.F.R. 
§ 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)]; see also Leopoldo v. Brown, 4 Vet. App. 216, 219 
(1993) (A "disability" is a disease, injury, or other 
physical or mental defect."). 

In light of the above, the Board finds that the veteran 
should be afforded an appropriate VA examination to determine 
the etiology of any current bilateral shoulder and right knee 
disorder which may be found on examination prior to final 
appellate review of the instant claim. 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall request that the 
veteran identify all medical care 
providers, both non-VA and VA, who have 
treated him for his bilateral shoulder and 
right knee disorder since his separation 
from service. The claimant should 
specifically identify the respective 
medical care providers and the dates for 
treatment. Make arrangements to obtain any 
necessary releases and to secure any 
available records of treatment.

2. The RO/AMC will arrange for the veteran 
to be afforded an appropriate VA 
orthopedic examination so as to assess the 
current extent, nature, and etiology of 
the veteran's asserted bilateral shoulder 
and right knee disorders. The veteran's 
claims file must be reviewed by the 
examiner in conjunction with conducting 
the examination. Any studies deemed 
necessary should be performed.

The examiner is requested to opine as to 
whether the veteran currently has a 
bilateral shoulder or right knee 
disability, and if so, whether any such 
diagnosed disability is etiologically 
related his period of active service, to 
include the injuries sustained in November 
1972, the helicopter accident in August 
1977, or the fall down stairs in June 
1992. If such a determination is not 
possible without resort to speculation, 
the examiner should so state.

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

3. The RO/AMC will then readjudicate the 
veteran's claims for service connection. 
If the benefits sought on appeal remain 
denied, he and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC). The SSOC should 
contain notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. An appropriate 
period of time should be allowed for 
response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure. The veteran need 
take no action until he is so informed. He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). 
The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 
(2006). The purposes of this remand are to obtain additional 
information and comply with all due process considerations. 
No inference should be drawn regarding the final disposition 
of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


